PUBLISHED
                                           Filed: May 14, 2004

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
JOHN F. SAGE; LINDA K. SAGE,
             Defendants-Appellants,
                                            No. 03-1708
                                            (CA-02-107-4)
                and
1.20 ACRES IN WYTHE COUNTY,
VIRGINIA; MARY CASEL,
Commissioner of Revenue; JOHN
DOE, et al.; UNKNOWN OWNERS,
                       Defendants.
                                       
EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
MARGARET CLANTON,
             Defendant-Appellant,
                                           No. 03-1709
                                            CA-02-114-4
                and
.28 ACRES IN HENRY COUNTY,
VIRGINIA; LUCY CLARK,
Commissioner of Revenue; JOHN
DOE, et al.; UNKNOWN OWNERS,
                       Defendants.
                                       
2               EAST TENNESSEE NATURAL GAS v. SAGE



EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
SCOTT A. FONTAINE; LILLIE M.
FONTAINE,
            Defendants-Appellants,           No. 03-1710
                                              CA-02-120-4
                and
2.09 ACRES IN HENRY COUNTY,
VIRGINIA; LUCY CLARK,
Commissioner of Revenue; JOHN
DOE, et al.; UNKNOWN OWNERS,
                       Defendants.
                                       
EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
ALVA HOLLAND,
                Defendant-Appellant,
                                             No. 03-1711
                                              CA-02-123-4
                and
.54 ACRES IN HENRY COUNTY,
VIRGINIA; JANET M. HOLLAND; LUCY
CLARK, Commissioner of Revenue;
JOHN DOE, et al.; UNKNOWN OWNERS,
                        Defendants.
                                       
               EAST TENNESSEE NATURAL GAS v. SAGE          3



EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
MAYNARD R. JOYCE,
             Defendant-Appellant,
                                            No. 03-1712
                                             CA-02-125-4
                and
2.26 ACRES IN CARROLL COUNTY,
VIRGINIA; JANE A. HARRISON, County
Assessor; JOHN DOE, et al.;
UNKNOWN OWNERS,
                        Defendants.
                                       
EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
ERVIN L. FRAZIER, JR.,
               Defendant-Appellant,
                                            No. 03-1713
                                             CA-02-126-4
                and
1.02 ACRES IN CARROLL COUNTY,
VIRGINIA; JANE A. HARRISON, County
Assessor; JOHN DOE, et al.;
UNKNOWN OWNERS,
                        Defendants.
                                       
4              EAST TENNESSEE NATURAL GAS v. SAGE



EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
BARBARA G. VASS; DOSSIE G.V.
HALL, a/k/a Dossie Shockley Vass,
             Defendants-Appellants,         No. 03-1714
                                             CA-02-128-4
                and
1.59 ACRES IN CARROLL COUNTY,
VIRGINIA; JANE A. HARRISON, County
Assessor; JOHN DOE; UNKNOWN
OWNERS,
                        Defendants.
                                       
               EAST TENNESSEE NATURAL GAS v. SAGE          5



EAST TENNESSEE NATURAL GAS              
COMPANY,
                  Plaintiff-Appellee,
                 v.
LAYTON RUSSELL HANCOCK; JOHN
WENDELL HANCOCK; SONIA LUCILLE
EASTER; UNA FAYE SAUNDERS;
WAYNE DWIGHT HANCOCK; HEIRS OF
ROYAL EARLY HANCOCK,
              Defendants-Appellants,
                and                         No. 03-1715
                                             CA-02-129-4
2.57 ACRES IN CARROLL COUNTY,
VIRGINIA; JOHN DOE, et al.;
UNKNOWN OWNERS; JOSEPHINE H.
POWERS; RUDOLPH HANCOCK; ALENE
SUMNER; JAMES F. HANCOCK;
TALFORD CLAY HANCOCK; THOMAS
KENNETH HANCOCK; AVERETTE EARLY
HANCOCK; JANE A. HARRISON,
County Assessor,
                         Defendants.
                                        
6              EAST TENNESSEE NATURAL GAS v. SAGE



EAST TENNESSEE NATURAL GAS              
COMPANY,
                  Plaintiff-Appellee,
                 v.
H. WADE BAKER; LOLA W. BAKER,
              Defendants-Appellants,
                and
                                            No. 03-1716
                                            (CA-02-132-4)
1.91 ACRES IN CARROLL COUNTY,
VIRGINIA; JOHN DOE, et al.;
UNKNOWN OWNERS; JANE A.
HARRISON, County Assessor,
                         Defendants.
                                        
EAST TENNESSEE NATURAL GAS              
COMPANY,
                 Plaintiff-Appellee,
                 v.
GREGORY L. SEIBERT,
              Defendant-Appellant,          No. 03-1717
                                            (CA-02-133-4)
                and
.45 ACRES IN CARROLL COUNTY,
VIRGINIA; JANE A. HARRISON; JOHN
DOE, et al.; UNKNOWN OWNERS,
                        Defendants.
                                        
               EAST TENNESSEE NATURAL GAS v. SAGE           7



EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
ROBIN MARIE SEIBERT; GREGORY L.
SEIBERT,
            Defendants-Appellants,          No. 03-1718
                                            (CA-02-134-4)
                and
.61 ACRES IN CARROLL COUNTY,
VIRGINIA; JANE A. HARRISON, County
Assessor; JOHN DOE, et al.;
UNKNOWN OWNERS,
                        Defendants.
                                       
EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
HELEN E. MELTON; CHARLOTTE A.
EDWARDS,
            Defendants-Appellants,          No. 03-1719
                                            (CA-02-135-4)
                and
JANE A. HARRISON, County Assessor;
JOHN DOE, et al.; UNKNOWN OWNERS;
4.76 ACRES IN CARROLL COUNTY,
VIRGINIA,
                        Defendants.
                                       
8              EAST TENNESSEE NATURAL GAS v. SAGE



EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
RALPH D. HOWELL; MABEL FULCHER,
           Defendants-Appellants,
                                            No. 03-1720
                                            (CA-02-138-4)
                and
ROSE C. HOWELL; JOHN DOE, et al.;
C. JERRY LOVE, Commissioner of
Revenue; UNKNOWN OWNERS; 3.18
ACRES IN PATRICK COUNTY, VIRGINIA,
                      Defendants.
                                       
EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
MELVIN A. THOMAS,
             Defendant-Appellant,
                                            No. 03-1721
                                            (CA-02-140-4)
                and
1.40 ACRES IN PATRICK COUNTY,
VIRGINIA; JOHN DOE, et al.; C. JERRY
LOVE, Commissioner of Revenue;
UNKNOWN OWNERS,
                         Defendants.
                                       
               EAST TENNESSEE NATURAL GAS v. SAGE           9



EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
JOHN M. LEWIS; CORNELIA A. LEWIS,
            Defendants-Appellants,
                                            No. 03-1722
                                            (CA-02-142-4)
                and
C. JERRY LOVE, Commissioner of
Revenue; JOHN DOE, et al.;
UNKNOWN OWNERS; .37 ACRES IN
PATRICK COUNTY, VIRGINIA,
                        Defendants.
                                       
EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
EARL R. POTTER; JOAN A. POTTER,
            Defendants-Appellants,
                                            No. 03-1723
                                            (CA-02-145-4)
                and
C. JERRY LOVE, Commissioner of
Revenue; JOHN DOE, et al.;
UNKNOWN OWNERS; .60 ACRES IN
PATRICK COUNTY, VIRGINIA,
                        Defendants.
                                       
10             EAST TENNESSEE NATURAL GAS v. SAGE



EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
JERRY S. THOMAS; BETTY B. THOMAS,
            Defendants-Appellants,
                                            No. 03-1724
                                            (CA-02-146-4)
                and
3.04 ACRES IN PATRICK COUNTY,
VIRGINIA; JOHN DOE, et al.;
UNKNOWN OWNERS; C. JERRY LOVE,
Commissioner of Revenue,
                         Defendants.
                                       
EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
NANCY U. STANLEY,
             Defendant-Appellant,
                                            No. 03-1725
                                            (CA-02-150-4)
                and
3.62 ACRES IN PATRICK COUNTY,
VIRGINIA; C. JERRY LOVE,
Commissioner of Revenue; JOHN
DOE, et al.; UNKNOWN OWNERS,
                         Defendants.
                                       
               EAST TENNESSEE NATURAL GAS v. SAGE           11



EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
OTRA MARTIN; EDNA LOU MARTIN
SMART; ELLEN M. FULCHER; HARVEY
GLENN FULCHER,
            Defendants-Appellants,          No. 03-1726
                                            (CA-02-153-4)
                and
3.81 ACRES IN PATRICK COUNTY,
VIRGINIA; C. JERRY LOVE,
Commissioner of Revenue; JOHN
DOE, et al.; UNKNOWN OWNERS,
                         Defendants.
                                       
EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
ROBERT E. MEADOWS; MARION C.
MEADOWS,
            Defendants-Appellants,          No. 03-1727
                                            (CA-02-155-4)
                and
.94 ACRES IN PATRICK COUNTY,
VIRGINIA; C. JERRY LOVE,
Commissioner of Revenue; JOHN
DOE, et al.; UNKNOWN OWNERS,
                         Defendants.
                                       
12             EAST TENNESSEE NATURAL GAS v. SAGE



EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
WILLIAM TROY STRICKLAND; SUSAN
M. STRICKLAND,
            Defendants-Appellants,          No. 03-1728
                                            (CA-02-160-4)
                and
1.13 ACRES IN PATRICK COUNTY,
VIRGINIA; C. JERRY LOVE,
Commissioner of Revenue; JOHN
DOE, et al.; UNKNOWN OWNERS,
                         Defendants.
                                       
EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
JAMES A. KEESEE; JOANNE RICHMOND
KEESEE,
            Defendants-Appellants,          No. 03-1729
                                            (CA-02-168-4)
                and
1.58 ACRES IN PATRICK COUNTY,
VIRGINIA; C. JERRY LOVE,
Commissioner of Revenue; JOHN
DOE, et al.; UNKNOWN OWNERS,
                         Defendants.
                                       
               EAST TENNESSEE NATURAL GAS v. SAGE           13



EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
THOMAS C. WILLIAMS, JR.; JEANNIE
B. WILLIAMS,
             Defendants-Appellants,         No. 03-1730
                                            (CA-02-185-4)
                and
3.27 ACRES IN WYTHE COUNTY,
VIRGINIA; MARY CASEL,
Commissioner of Revenue; JOHN
DOE, et al.; UNKNOWN OWNERS,
                       Defendants.
                                       
EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
ANISSA J. BRADY, a/k/a Anissa
Holland,
              Defendant-Appellant,          No. 03-1731
                                            (CA-02-197-4)
                and
.65 ACRES IN CARROLL COUNTY,
VIRGINIA; JANE A. HARRISON, County
Assessor; JOHN DOE, et al.;
UNKNOWN OWNERS,
                        Defendants.
                                       
14             EAST TENNESSEE NATURAL GAS v. SAGE



EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
CHARLES K. WEBB; LENA WEBB,
            Defendants-Appellants,
                                            No. 03-1732
                                            (CA-02-198-4)
                and
.64 ACRES IN CARROLL COUNTY,
VIRGINIA; JANE A. HARRISON, County
Assessor; JOHN DOE, et al.;
UNKNOWN OWNERS,
                        Defendants.
                                       
EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
CALVIN HUGH WEBB; LINVOL OSCAR
WEBB; WENDELL WAYNE WEBB,
            Defendants-Appellants,          No. 03-1733
                                            (CA-02-202-4)
                and
3.38 ACRES IN CARROLL COUNTY,
VIRGINIA; JOHN DOE, et al.; JANE A.
HARRISON, County Assessor;
UNKNOWN OWNERS,
                         Defendants.
                                       
               EAST TENNESSEE NATURAL GAS v. SAGE           15



EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
ALVA JACKSON HORTON; HEATH
WEBB,
            Defendants-Appellants,          No. 03-1734
                                            (CA-02-203-4)
                and
1.60 ACRES IN CARROLL COUNTY,
VIRGINIA; JANE A. HARRISON, County
Assessor; JOHN DOE, et al.;
UNKNOWN OWNERS,
                        Defendants.
                                       
EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
GEORGE LEWIS WEBB; EDWARD PAUL
WEBB; ROGER LEE WEBB; JOEL RAY
WEBB,
            Defendants-Appellants,          No. 03-1735
                                            (CA-02-208-4)
                and
.30 ACRES IN CARROLL COUNTY,
VIRGINIA; JANE A. HARRISON, County
Assessor; JOHN DOE, et al.;
UNKNOWN OWNERS,
                        Defendants.
                                       
16             EAST TENNESSEE NATURAL GAS v. SAGE



EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
DOROTHEA W. BRYANT,
             Defendant-Appellant,
                                            No. 03-1736
                                            (CA-02-211-4)
                and
1.23 ACRES IN CARROLL COUNTY,
VIRGINIA; JANE A. HARRISON, County
Assessor; JOHN DOE, et al.;
UNKNOWN OWNERS,
                        Defendants.
                                       
EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
CLYDE HOLLAND; SHIRLEY HOLLAND,
           Defendants-Appellants,
                                            No. 03-1737
                                            (CA-02-212-4)
                and
5.2 ACRES IN HENRY COUNTY,
VIRGINIA; LUCY CLARK,
Commissioner of Revenue; JOHN
DOE, et al.; UNKNOWN OWNERS,
                       Defendants.
                                       
               EAST TENNESSEE NATURAL GAS v. SAGE           17



EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
L. J. RECTOR; CHARIS JEAN RECTOR;
JOHNNY J. RECTOR; JOE RECTOR,
              Defendants-Appellants,        No. 03-1738
                                            (CA-02-216-4)
                and
3.98 ACRES IN SMYTH COUNTY,
VIRGINIA; RICHARD WALKER,
Commissioner of Revenue; JOHN
DOE, et al.; UNKNOWN OWNERS,
                       Defendants.
                                       
EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
FRED TOLLEY; GUIDA TOLLEY,
             Defendants-Appellants,
                                            No. 03-1739
                                            (CA-02-218-4)
                and
4.0 ACRES IN WYTHE COUNTY,
VIRGINIA; MARY CASEL,
Commissioner of Revenue; JOHN
DOE, et al.; UNKNOWN OWNERS,
                       Defendants.
                                       
18             EAST TENNESSEE NATURAL GAS v. SAGE



EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
JAMES FOGELSONG; GLEN STUART
FOGELSONG,
            Defendants-Appellants,          No. 03-1740
                                            (CA-02-221-4)
                and
2.64 ACRES IN WYTHE COUNTY,
VIRGINIA; MARY CASEL,
Commissioner of Revenue; JOHN
DOE, et al.; UNKNOWN OWNERS,
                       Defendants.
                                       
EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
WEAVER ENTERPRISES, INCORPORATED,
             Defendant-Appellant,
                                            No. 03-1741
                                            (CA-02-182-4)
                and
11.42 ACRES IN WYTHE COUNTY,
VIRGINIA; MARY CASEL,
Commissioner of Revenue; JOHN
DOE, et al.; UNKNOWN OWNERS,
                       Defendants.
                                       
               EAST TENNESSEE NATURAL GAS v. SAGE                   19



EAST TENNESSEE NATURAL GAS             
COMPANY,
                 Plaintiff-Appellee,
                 v.
RONNIE LYNN GOFORTH; SUSAN D.
GOFORTH; 3.51 ACRES/WYTHE
COUNTY,                                         No. 03-1797
                                                (CA-02-215-4)
             Defendants-Appellants,
                and
MARY CASEL, Commissioner of
Revenue; JOHN DOE, et al.;
UNKNOWN OWNERS,
                        Defendants.
                                       

         On Petition for Rehearing and Rehearing En Banc



  Appellants filed petitions for rehearing and rehearing en banc.

  The Panel voted to deny rehearing.

   A member of the Court requested a poll on the petition for rehear-
ing en banc. The poll failed to produce a majority of the judges in
active service in favor of rehearing en banc. Judge Widener voted to
rehear the case en banc, and Judges Niemeyer, Luttig, Michael, Motz,
Traxler, Gregory, Shedd and Duncan voted against rehearing en banc.
Chief Judge Wilkins and Judges Wilkinson, Williams and King are
disqualified.

  The Court denies the petition for rehearing and rehearing en banc.
20                EAST TENNESSEE NATURAL GAS v. SAGE
     Entered at the direction of Judge Michael for the Court.

                                        For the Court,

                                        /s/ Patricia S. Connor
                                                Clerk